Citation Nr: 1756551	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Prior to March 23, 2016, entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Prior to March 23, 2016, entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and from September 1965 to August 1968, with service in Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a September 2015 and July 2016 the Board remanded this claim for additional development.

In a June 2016 rating decision, the AOJ assigned a 100 percent rating for the Veteran's service-connected PTSD, effective March 23, 2016.  As higher ratings for the disability are available prior to this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).   

In regard to the period beginning on March 23, 2016, a grant of a 100 percent disability evaluation does not always render the issue of entitlement to a TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted under 38 U.S.C.A. § 1114(s) if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on a disability or disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)).  However, in this case, the only service-connected disability is PTSD.  Therefore, the issue of a TDIU after March 23, 2016 is moot.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, prior to March 23, 2016, the Veteran's PTSD more nearly approximates deficiencies in most areas, but not total and social occupational impairment.


CONCLUSION OF LAW

Prior to March 23, 2016, the criteria for an initial disability rating, of 70 percent, but no more, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Although recent VA medical records have been associated with the claims file, the Board finds that remand for AOJ consideration is not warranted, as they do not relate to the current period on appeal, prior to March 23, 2016.

The Board also finds that there has been compliance with the prior July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

Prior to March 23, 2016, the Veteran is in receipt of a 50 percent disability rating for PTSD.  The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under this code, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 3 8 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  Notwithstanding the use of the newer manual, the DSM-IV is the governing manual in the instant case.  The Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,094 (Aug. 4, 2014).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014).

Initially, the Board notes that the Veteran has been diagnosed with PTSD throughout the appeal period.  Additionally, beginning in March 2012, when a VA examiner diagnosed bipolar disorder, there have been intermittent diagnoses of that disorder.  The Board notes that evaluations subsequent to the March 2012 evaluation that provide diagnoses of bipolar disorder seem to rely on the evaluation conducted at that time.  However, on close review of the record, the evidence is ambiguous as to whether the Veteran has psychiatric diagnoses separate from his service-connected PTSD.  An April 2014 VA examination diagnosed bipolar disorder, but that diagnosis was premised on the earlier 2012 psychiatric evaluation conducted by a VA psychiatrist.  July 2012 and April 2014 VA examiners attempt to delineate the Veteran's PTSD symptoms from the purported diagnosis of bipolar disorder.  However, in contrast with the prior VA examinations, the VA examiner in April 2016, whose opinion is the basis for the Veteran's current 100 rating, found that the Veteran only had PTSD and attributed all of the Veteran's psychiatric symptoms to his service-connected PTSD.  VA treatment records also show a single diagnosis of PTSD as opposed to multiple psychiatric diagnoses, though other diagnoses are noted with irregularity.  

Thus, the Board may either find that the evidence is in relative equipoise as to the question of whether the Veteran has only PTSD and rate all the Veteran's psychiatric symptoms as part of PTSD, or it can find that there have been valid diagnoses other than PTSD and attempt to delineate the symptoms thereof.  Either way, however, when separate diagnoses other than the service-connected disability are rendered but the record is unclear as to what symptoms are attributable to each diagnosis, VA must consider all symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the record lacks clarity on the degree of impairment that was attributable to the Veteran's PTSD versus his occasionally diagnosed bipolar disorder.  Under these circumstances, the Board finds that the Veteran's bipolar disorder symptoms or any other mental health disorder symptoms, to the extent they have been identified during the relevant appeal period, were not conclusively distinguished from his PTSD symptoms, and thus must be attributed to his service-connected disability.  

	Factual History

In March 2009, the Veteran stated that he struggles with nightmares, night sweats, and anxiety.  In April 2009, the Veteran reaffirmed that he experiences nightmares and violent dreams, which his wife confirmed in a statement the same month. 

In July 2009 VA records, the Veteran complained of vivid nightmares of Vietnam and reported mood swings, feelings of anger and loneliness, but voiced no thoughts of harm to others or self.  Treatment notes from January and February 2010 record that the Veteran reported no thoughts of suicide or homicide, although he continued to experience nightmares.  The Veteran's doctor noted that he continued to go to the gym, attends church, and appeared alert and oriented.  These assessments are consistent with treatment records from August 2009, October 2009, November 2009, and December 2009.  

In a January 2010 VA record, the Veteran reported no thoughts of suicide or homicide.  He reported going to the gym and attending church.  The Veteran was alert and oriented, appropriately dressed and groomed.  He reports ongoing nightmares.  He reported imagining his relatives that have passed away will walk into church.  In a February 2010 VA record, the Veteran reported a better relationship with his wife and an ongoing good relationship with his youngest daughter.  He reported he had not contact with a daughter who lived out of state.  The Veteran was alert and oriented, appropriately dressed and groomed, and voiced no thoughts of harm to self/others/suicide/homicide. In a March 2010 VA record, the Veteran reported doing fine.  HE denied suicidal and homicidal ideations.  His mood was good and affect as congruent.  

In an undated correspondence that appears to have been received in March 2010, the Veteran described experiencing hallucinations, loss of muscle control, and restless leg syndrome as a result of his PTSD.  He also indicated that he dealt with nightmares, night sweats, and anxiety.  

The Veteran was evaluated for his PTSD symptoms in September 2010.  He reported nightmares, auditory hallucinations, paranoia or being easily startled, but denied suicidal or homicidal thoughts and appeared alert and oriented.  

A December 2010 VA PTSD examination was provided.  The Veteran reported experiencing nightmares three to four times per week.  The Veteran reported recurrent, intrusive distressing recollections of events, recurrent, distressing dreams, intense psychological distress at exposure to cues that symbolize the traumatic event, efforts to avoid thought, feelings, or conversations associated with the trauma, markedly diminished interest in significant activities, feeling of detachment or estrangement from others, and a sense of foreshortened future.  The Veteran also reported having a history of suicidal ideation, though without plan or intent to harm himself.  Upon examination, the Veteran's appearance was clean, his speech was unremarkable, his attitude was cooperative, his mood was anxious, his attention was intact, his orientation was intact, his thought process was unremarkable, he experienced no delusions, he understood the outcome of his behavior, and he exhibited insight.  The VA examiner noted that the Veteran did not exhibit inappropriate, ritualistic, or obsessive behavior, he did not have panic attacks, he had good impulse control despite a history of violence, and his memory was intact.  The Veteran did have a history of violence.  The examiner assigned a GAF score of 55.  

In March 2012 the provider also stated that the Veteran's prognosis was poor because he lacks personal insight.  

An April 2012 VA examination was conducted.  When the VA examiner asked the Veteran to assess his mental health symptoms, the Veteran stated that they were so bad that he should be hospitalized. But the VA examiner noted that this self-assessment was not consistent with the Veteran's assessed clinical presentation.  Symptoms identified by examiner at that time were chronic sleep impairment and depressed mood, but no anxiety, panic attacks, memory loss, or speech difficulties, as well as other symptoms of a more severe nature.  Further, the Veteran answered appropriately, was oriented, was within normal limits in terms of grooming, eye contact, speech, and thought process, was cooperative, demonstrated no anxiety, demonstrated mild depression, did not behave in a paranoid manner, and did not present in a way suggestive of racing thoughts.  The examiner concluded that the Veteran's mental diagnoses had been formally diagnosed, but that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In June 2012, a VA examiner evaluated the Veteran's file.  The VA examiner estimated the Veteran's PTSD alone of a GAF of 57.  This GAF indicates moderate symptoms or moderate difficulties in social, occupational, or school functioning.  The VA examiner opined that the Veteran has occupational and social impairment deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  Symptoms identified at that time were depressed mood, anxiety, chronic sleep impairment, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

VA treatment notes from July 2012 reflect that the Veteran was denied entrance into group therapy because his GAF score was too high.  At this encounter, the Veteran was alert and oriented, but reported that he does not adhere to his medication as prescribed.  

Also in July 2012, the Veteran's wife submitted a statement, in which she noted that the Veteran has constant mood swings, anger, sadness, bouts of depression, and is unable to engage in conversation with her.  The Veteran submitted a statement the same month indicating hypervigilance, paranoia, bouts of depression, anxiety attacks, and hallucinations.  In August 2012, the Veteran stated that his PTSD has been steadily getting worse.  In October 2012, the Veteran described the triggers that caused him to lose his temper as well as ongoing hypervigilance.  The Veteran submitted a VA Form 9 in January 2014, in which he stated that his PTSD had gotten worse in the past two and half years and requested a new examination.  

The VA scheduled the Veteran for another mental health examination in August 2014.  The examiner noted that the examination report addressed only the symptoms of the Veteran's PTSD.  This examiner opined that the Veteran's PTSD resulted in only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found that PTSD resulted in depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran was screened for admission to a PTSD treatment group in November 2014.  At this appointment, the Veteran displayed appropriate eye contact and grooming, but appeared fidgety and declined to complete a PTSD self-report because he did not want to think about his trauma.  At this encounter, the Veteran reported suicidal and homicidal ideations, though he denied taking action on these thoughts or a plan.  The Veteran reported hypervigilance, though he denied paranoia and the examiner opined that his visual hallucinations were related to his nightmares.  Because the Veteran refused to discuss his trauma, he was denied entrance into the PTSD treatment group.  

In February 2015, the Veteran underwent neuropsychosocial evaluation with a neuropsychologist.  The results of that testing showed that the Veteran's cognitive functioning was intact in all areas addressed, consistent with, or even improving on, scores obtained through testing in 2010.  The examiner concluded that the Veteran does not have a diagnosis of dementia, though his scores do suggest mild cognitive impairment.  

In recent treatment notes, the Veteran has continued to endorse hypervigilance and nightmares, while also exhibiting new symptoms of difficulty with recall.  In February 2015, the Veteran reported hyperarousal, nightmares, and strange interactions where he would often turn to strike an individual close to him.  The attending psychologist diagnosed PTSD and ruled out any psychotic or cognitive disorders.  However, in March 2015, the Veteran reported hypervigilance, nightmares, and frustrations.  The treating provider reported that the Veteran was alert and oriented, displayed a euthymic mood, spoke clearly and coherently, and there was no presence of hallucinations, delusions, looseness of associations, or concerns of harm to self or others.  The Veteran also described instances where his wife doubted his ability to interact in a socially appropriate manner.  In an appointment in September 2015, the Veteran reported improvement of symptoms with new medication and denied significant depression.  The Veteran continued to complain of hypervigilance and paranoia in October 2015, while reporting improvement of auditory and visual hallucinations, presenting as alert, oriented, and euthymic, and demonstrating adequate judgement and insight.  

In March 2016, the Veteran reported that he had gone to the Y for years for stress relief.  Further, since March 2013, he had suffered from panic attacks when someone was standing behind him.  He had also suffered from impulsive behavior after being surprised or feeling threatened.  

Though more pertinent to the period after March 23, 2016, also of record is an April 2016 VA examination for PTSD.  The Veteran's PTSD was found to result in depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran participated in a support group and individual counseling during throughout the entire appeal period.  He also received counseling at the Vet Center.   During these group meetings he was usually alert and oriented without suicidal or homicidal intentions, though he sometimes presented as anxious.  For instance, in August 2012, the Veteran was alert, oriented, and anxious, while he stated his biggest problem with his PTSD was lack of understanding.  During his readjustment counseling, he was observed to have fair insight and judgement, though he was also often anxious.  However, Vet Center notes from July 2012, for example, show a history of aggressive outburst out of proportion to any precipitating stressors, leading to verbal assaultive acts toward family and others.  The other records demonstrate a history of difficulty in controlling anger and frustration, often resulting impulsive behavior.

	Analysis

After a thorough review of the record, the Board finds that an increased rating of 70 percent is warranted prior to March 23, 2016.  In this regard, the July 2012 VA examiner is the only examiner that assessed the Veteran's combined psychiatric symptoms, finding that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.  This supports a 70 percent evaluation.

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not demonstrate total social and occupational impairment prior to March 23, 2016.  The Veteran remained married and had a good relationship with at least one of his children.  He also attended the YMCA and church.  The Veteran could adequately care for himself and hygiene was not noted to be an issue at any point during the time period.  Furthermore, he did not exhibit inappropriate behavior at a frequency, severity, and duration that amounts to total social and occupational impairment.  Further, though the Veteran has described auditory hallucinations, the evidence does not demonstrate persistent delusions or hallucinations, as the VA examinations of record do not show active hallucinations on clinical evaluation.  The evidence does not show a persistent danger of hurting self or others, or disorientation to time or place, or memory loss for names of close relatives, or his own name.  Finally, the Veteran's thought processes and communication was not noted to be grossly impaired.  As such, the Veteran's PTSD does not warrant a 100 percent evaluation prior to March 23, 2016.  

In short, the Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence does not support the award of a higher rating for the Veteran's service-connected PTSD.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD, is granted prior to March 23, 2016, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Remand is required regarding TDIU to obtain an examination.

Here, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (2017).  He has one service-connected disability - PTSD - which is now rated as 70 percent disabling.  Accordingly, the Veteran meets the schedular criteria for a TDIU.  The issue then, is whether he is unemployable due to his PTSD.

The Veteran's occupational history includes employment as a teacher until June 2008, when he was terminated from employment.  The Veteran has completed college.

In a 2010 VA examination, the Veteran reported he had chronic difficulty maintaining employment and had been fired repeatedly over the years.  The examiner found that the PTSD caused decreased work productivity and ability to maintain employment in the past.  In an April 2012 VA examination report, the Veteran reported he got along well with others in employment positions and had no problems in his work settings, but that his lack of assertiveness caused him distress in his work situations.  The examiner found that the Veteran was capable of gainful employment without mental health restrictions.  In a July 2012 VA examination report, the Veteran reported he worked as a teacher for many years, noting he was fired on several occasions.  The examiner found that the Veteran's PTSD caused difficulty in adapting to stressful circumstances, including work or a worklike setting.  The August 2014 VA examiner found the Veteran had intermittent periods of inability to perform occupational tasks.

Thus, the evidence of record is unclear regarding the effects of the Veteran's psychiatric symptoms on his occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected PTSD.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disability. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected PTSD on his ability to work.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


